Citation Nr: 0413796	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-26 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a June 2002 rating decision of 
the Department of Veterans Affairs (VA), regional office 
(RO).  That rating decision granted service connection for 
post-traumatic stress disorder and assigned an initial 
disability evaluation of 50 percent.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran contends that his service connected post-
traumatic stress disorder is more than 50 percent disabling.  
Specifically, he contends that he is unable to work due to 
his post-traumatic stress disorder, and that he is entitled 
to a 100 percent evaluation for that disability.  

The record indicates that the veteran has received disability 
benefits from the Social Security Administration (SSA) since 
1993, although his benefits were apparently stopped for a 
period in 2000.  On the May 2003 VA examination report, the 
veteran indicated that he was currently receiving SSA 
disability payments.  This report also suggested that the 
veteran had major depression in addition to PTSD, without 
specifying what symptomatology was attributed to each 
disorder.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims folder the complete 
Social Security Administration (SSA) file 
of the veteran, to specifically include 
all records before the SSA administrative 
law judge (ALJ), as well as any 
disability decision (or decisions) 
pertaining to the veteran's disability.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his PTSD.  All 
appropriate tests and studies should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to the service-connected PTSD, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
is requested to comment on the degree of 
social and industrial impairment caused 
by the service-connected PTSD.  

3.  Following the above, the RO should 
readjudicate the veteran's claim for an 
initial disability evaluation in excess of 
50 percent for post-traumatic stress 
disorder, with consideration of Fenderson 
v. West, 12 Vet. App. 119 (1999).  The 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




